475 F.2d 27
UNITED STATES of America, Plaintiff-Appellee,v.Geoffrey Michael AVERY, Defendant-Appellant.
No. 72-3716 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 20, 1973.Rehearing and Rehearing En Banc Denied May 8, 1973.

Gardner W. Beckett, Jr., St. Petersburg, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., Jacksonville, Fla., Claude H. Tison, Jr., Asst. U. S. Atty., Tampa, Fla., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
Geoffrey Michael Avery was convicted of knowingly and wilfully failing and refusing to perform a duty required of him by law, that is, he failed and refused to report to Local Board #30, St. Petersburg, Florida, in violation of Sec. 462(a), Title 50 App., United States Code.


2
The appellant now claims that although he made no effort of any kind whatever to assert such a status he should have been entitled to a conscientious objector classification.


3
The appeal falls squarely within the decision of this Court in United States v. Taylor, 5 Cir., 1971, 448 F.2d 349.


4
Consequently, the judgment of the District Court is


5
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I